Hydromer, Inc. 35 Industrial Parkway;Branchburg, NJ08876;U.S.A. Tel: (908) 722-5000 • Fax: (908) 526-3633 • http://www.hydromer.com Video Conferencing IP Address: video.hydromer.com PRESS RELEASE: The following is available for immediate release: Branchburg, New Jersey; September 3, 2008 From: Hydromer, Inc. 35 Industrial Parkway Branchburg, New Jersey 08876-3424 Contact: Martin von Dyck, Executive Vice President (908) 722-5000 Symbol: HYDI.OB OTC Bulletin Board Hydromer, Inc. and Medinol Ltd., enters into a Coating Services and Supply Agreement for Stent
